PER CURIAM.
Appellant challenges his sentence as a habitual offender to consecutive five-year terms of incarceration for burglary of a structure, grand theft and possession of burglary tools. The state concedes that all of the above offenses occurred during the same criminal episode. Thus, it is clear that the trial court erred in sentencing appellant to consecutive terms of incarceration. See Hale v. State, 630 So.2d 521 (Fla.1993); Green v. State, 643 So.2d 1177 (Fla. 2d DCA 1994); Koon v. State, 640 So.2d 1226 (Fla. 2d DCA 1994). Under the habitual offender statute, when offenses occur in one criminal episode a trial court may not enhance the sentences and then increase the total penalty by ordering that the sentences run consecutively. Hale; Smith v. State, 632 So.2d 95 (Fla. 2d DCA 1994).
Accordingly, we affirm appellant’s convictions, reverse the sentences and remand with directions that appellant be resentenced to concurrent terms of incarceration.
CAMPBELL, A.C.J., and BLUE and LAZZARA, JJ., concur.